PER CURIAM:
Claimant, Saint Albans Psychiatric Hospital, Inc., is a Virginia corporation and operates a private, non-profit psychiatric hospital in Pulaski County, Virginia. In July 1989, on a petition filed by respondent, a 14-year-old juvenile was placed in the temporary custody of respondent under a voluntary placement agreement pursuant to Chapter 49, Article 2, Section 16 [$49-2-16] of the West Virginia Code, by the Circuit Court of Raleigh County. Subsequent Court orders continued the temporary custody of respondent, and on October 27, 1989, the juvenile was admitted to claimant’s facility. He was discharged on November 27,1989, still in the temporary custody of respondent.
Claimant seeks $13,372.97 for its services in this connection.
*83All of the material allegations in the complaint having been admitted by respondent, the Court is of the opinion that claimant is entitled to the relief which it seeks.
Award of $13,372.97.